Citation Nr: 1419920	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-41 955 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas. 

The issue of hearing loss in the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is diagnosed with tinnitus that is etiologically related to his period of active service. 


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The Veteran seeks service connection for tinnitus.  He attributes his current tinnitus to acoustic trauma experienced during active service as a boatswain's mate.  Specifically, the Veteran contends that he was exposed to loud noises through paint removing equipment, jet engines, aircraft and chipper hammers.  The Veteran's DD 214 indicates his military occupational specialty was yeoman.  The Board finds no reason to doubt the Veteran's credibility regarding exposure to loud noises; therefore, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a). 

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  Post-service treatment records from August 2009 show reports of "occasional tinnitus."  In December 2009, the Veteran was afforded a VA audiological evaluation.  During the examination, the Veteran reported recurrent tinnitus that occurs once a month for half an hour.  On the question of whether the Veteran's tinnitus is related to his in-service noise exposure, the VA examiner opined that, given normal hearing thresholds reflected at the time of separation, the Veteran's tinnitus is not due or the result of in-service acoustic trauma.  Instead the Veteran's current tinnitus is the result of post-military noise exposure or an unidentified medical condition. 

Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.  A veteran is competent to report what he or she experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.  

The Veteran has asserted that he has suffered from ringing in his ears since service.  The Board finds no reason to question the Veteran's credibility.  The Board acknowledges the opinion provided by the VA examiner; however, after weighing the probative evidence of record including the Veteran's competent and credible assertions versus the VA medical opinion, the Board finds that the evidence is at least in equipoise.  The benefit of the doubt rule is thus for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving reasonable doubt in the Veteran's favor, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107. 


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran seeks service connection for hearing loss in his left ear which he attributes to in-service acoustic trauma. 

The Veteran was afforded a VA audiological examination in December 2009 (which showed left ear hearing loss for VA compensation purposes) and an addendum medical opinion was obtained in August 2010.  The examiner opined that the Veteran's hearing loss was less likely than not related to his service.  In providing this negative medical opinion, the examiner appeared to rely largely on the absence of hearing loss at time of separation. 

Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, an opinion is required to determine whether the Veteran's current hearing loss is related to in-service noise exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include VA treatment records compiled since April 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his hearing loss since service.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. 

2. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in December 2009, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.

The audiologist is advised that the Board has found that the Veteran was exposed to loud noise in service, and the absence of separation audiometric findings should not preclude an opinion.  

A complete rationale should be provided for all opinions and the examiner's rationale cannot be premised solely on the fact that the Veteran's separation examination did not show hearing loss. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3. Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


